                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE NORTHERN DISTRICT OF OHIO

                                      EASTERN DIVISION


UNITED STATES OF AMERICA,                       ) CASE NO. 1:19-CV-1949
                                                )
                              Plaintiff,        ) JUDGE PAMELA A. BARKER
                                                )
               v.                               )
                                                )
THE REAL PROPERTY LOCATED AT                    )
7411 SALIDA ROAD, MENTOR-ON-THE                 )
- LAKE, LAKE COUNTY, OHIO;                      )
PARCEL NUMBER: 19A-089-A-00-011-0,              )
                                                )
                              Defendant.        )

                                 JOINT MOTION FOR STAY

       NOW COMES plaintiff, the United States of America, and the Claimants herein -

namely, Clinton Reider and Caroline E. Reider (husband and wife) and Michael L. Reider and

Joy A. Reider (husband and wife) - by and through the undersigned counsel, and respectfully

move the Court, pursuant to 18 U.S.C. Sections 981(g)(1) and 981(g)(2), for the entry of an

Order staying the above-captioned civil forfeiture case pending the completion of the related

criminal investigation/potential criminal prosecution of Claimants Clinton Reider, Caroline E.

Reider, Michael L. Reider, and Joy A. Reider. In support of this motion, the parties respectfully

submit the following:

       1.      On August 26, 2019, the United States filed the Complaint in Forfeiture (R. 1) in

this case. On August 27, 2019, Notices of Forfeiture – along with copies of the Complaint in
Forfeiture - were personally served on Claimants Clinton Reider, Michael L. Reider, and Joy A.

Reider.

          3.     On September 25, 2019, Claimants Clinton Reider and Caroline E. Reider filed a

Verified Claim (R. 6), asserting their respective claim of interest in the defendant Salida Road

real property.

          4.     On October 4, 2019, Claimants Michael L. Reider and Joy A. Reider filed a

Verified Claim (R. 10), asserting their respective claim of interest in the defendant Salida Road

real property.

          5.     The alleged illegal activities set forth in the Complaint in Forfeiture (R. 1) –

concerning Claimants Clinton Reider, Michael L. Reider, and Joy A. Reider – are the subject of a

related gambling, et al., investigation in this district. In this regard, 18 U.S.C. Sections 981(g)(1)

and 981(g)(2) provide as follows:

                  (g)(1) Upon the motion of the United States, the court shall stay the civil
          forfeiture proceeding if the court determines that civil discovery will adversely affect the
          ability of the Government to conduct a related criminal investigation or the prosecution
          of a related criminal case.

                 (g)(2) Upon the motion of a claimant, the court shall stay the civil forfeiture
          proceeding with respect to that claimant if the court determines that –

                 (A) the claimant is the subject of a related criminal investigation or case;

                 (B) the claimant has standing to assert a claim in the civil forfeiture proceeding;
          and

                  (C) continuation of the forfeiture proceeding will burden the right of the claimant
          against self-incrimination in the related investigation or case.

          6.     The undersigned counsel for the United States respectfully represents to the Court

that a stay of the instant civil forfeiture action is necessary to protect the government’s related

criminal investigation/potential criminal prosecution from the expansive scope of civil discovery



                                                    2
that would be required in this case. This case is directly related to the gambling, et al.,

investigation. Should this case not be stayed, civil discovery could severely compromise

confidential law enforcement sources/information, as well as provide improper opportunities for

the Claimants to prematurely ascertain the details of the government’s criminal investigation.

       7.      In addition, the undersigned counsel for the Claimants respectfully represent to

the Court that the related criminal investigation/potential criminal prosecution necessitates a stay

of the instant civil forfeiture action in order to fully preserve the Fifth Amendment rights of

Claimants Clinton Reider, Caroline E. Reider, Michael L. Reider, and Joy A. Reider. If this case

is not stayed, the Claimants could be required to respond to the allegations set forth in the

Complaint in Forfeiture (R. 1) through pleadings, discovery and otherwise. The United States

has represented that the activities alleged in its detailed Complaint in Forfeiture (R. 1) are the

same activities as, and overlap with, the related criminal investigation. Therefore, responding to

the allegations, and otherwise defending against the civil forfeiture case, would not only

jeopardize the Claimants’ Fifth Amendment rights and potentially permit the United States to use

that information in any related criminal proceedings, but could also permit discovery beyond that

allowed under Criminal Rule 16 and could expose the Claimants’ potential defenses to the

alleged conduct.

       BASED UPON THE FOREGOING, the parties respectfully request the entry of an Order

staying the instant civil forfeiture case pending the completion of the related criminal

investigation/potential criminal prosecution. The parties further request that the Order grant the

Claimants an extension of time to file their Answers to the Complaint in Forfeiture (R. 1) until

further Order of the Court. Should an indictment be returned, it is noted that the outcome of




                                                  3
those criminal proceedings likely would determine the outcome of the instant case. A proposed

order is attached.

                                                    Respectfully submitted,

                                                    Justin E. Herdman
                                                    United States Attorney, N.D. Ohio



/s/ John F. McCaffrey                           By: /s/ James L. Morford
John F. McCaffrey (Ohio: 0039486)                   James L. Morford (Ohio: 0005657)
Tucker Ellis LLP                                    Assistant United States Attorney, N.D. Ohio
950 Main Avenue, Suite 1100                         Carl B. Stokes U.S. Court House
Cleveland, Ohio 44113                               801 West Superior Avenue, Suite 400
216.696.3486 / Fax: 216.592.5009                    Cleveland, Ohio 44113
john.mccaffrey@tuckerellis.com                      216.622.3743 / Fax: 216.522.7499
                                                    James.Morford@usdoj.gov
Attorney for Claimants Clinton Reider and
Caroline E. Reider (per e-mail authorization)



/s/ George J. Argie                                 /s/ Richard J. Perez____________________
George J. Argie (Ohio: 0034219)                     Richard J. Perez, Esq.
Argie, D’Amico & Vitantonio                         Interstate Square, Building I
6449 Wilson Mills Road                              4230 State Route 306, Suite 240
Mayfield Village, Ohio 44143                        Willoughby, Ohio 44094
440.449.3333 / Fax: 440.449.4031                    440.953.1310 / Fax: 440.953.1427
george@advattys.com
                                                    Attorney for Claimants Michael Reider and
Attorney for Claimants Clinton Reider and           Joy A. Reider (per e-mail authorization)
Caroline E. Reider (per e-mail authorization)




                                                4
                                 CERTIFICATE OF SERVICE

        It is hereby certified that on this 10th day of October, 2019, a copy of the foregoing Joint

Motion for Stay, with attached proposed Order for Stay, was filed electronically. Notice of the

filing will be sent by operation of the Court’s electronic filing system to all parties indicated on

the electronic filing receipt.




                                                       /s/ James L. Morford                       .
                                                       James L. Morford (Ohio: 0005657)
                                                       Assistant United States Attorney, N.D. Ohio




                                                  5
